DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	The Amendment filed Feb. 26, 2021 has been entered. Claims 1-4 and 6-39 are pending. Claims 1-2, 4, 6-8, 11, 13, and 16-18 have been amended. Claim 5 has been cancelled. Claims 19-39 are withdrawn as being directed to non-elected inventions. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zasypkin et al. (US 2014/0272011 A1; Sep. 18, 2014) as evidenced by Gorman et al. (Dielectric Constant Correlations with Solubility and Solubility Parameters, Journal of Pharmaceutical Sciences, Vol. 53, No. 9, September 1964, pages 1017-1020, Retrieved from Internet URL: https://onlinelibrary.wiley.com/doi/epdf/10.1002/jps.2600530905) and Behera et al. (Enhancement of Solubility: A Pharmaceutical Overview, Scholars Research Library, Der Pharmacia Lettre, 2010, 2(2): 310-318, Retrieved from Internet URL: https://www.scholarsresearchlibrary.com/articles/enhancement-of-solubility-a-pharmaceutical-overview.pdf).
Regarding claims 1-3, Zasypkin discloses a substantially natural particulate extrusion encapsulated flavor product ([0022]-[0030]) comprising: 
a flavor encapsulate ([0022]-[0030]), encapsulated in 
a glassy matrix made from natural materials, i.e. a natural glass matrix ([0020], [0025], claims 1,4) comprising at least one high molecular weight component that can include maltodextrin (comprising high-MW spices, herbs, fruit, or vegetable powders, and food polymers such as maltodextrin; paragraph [0045] and [0072]); claims 1, 4), and at least one low molecular weight component (and low molecular weight sugars and polyols; paragraph [0045]; claims 1, 4), 
wherein the amount of flavor encapsulate encapsulated in the natural glassy matrix is 6 to 10% by weight ([0086]-[0087]), which falls within the claimed range of greater than or equal to 5% by weight in claim 1, and overlaps the claimed ranges in claims 2-3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the amount of flavor encapsulate increased by increasing the polarity of the flavor encapsulate, the examiner notes that Zasypkin discloses the same product as the instant invention as described above, even the same amount of flavor encapsulate, and therefore the method by which the amount of flavor encapsulate is increased to does not matter as the claims are to a product and not a method. As stated in MPEP 2113: Even though product-by-process claims are limited by and defined by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Therefore, as stated above, the product is the same as the product of the prior art and therefore the method by which the amount of flavor encapsulate is increased to is not given patentable weight.
Further, with respect to the flavor encapsulate having a polarity as measured by dielectric constant of greater than 5, the examiner notes that Zasypkin fails to teach the polarity of the flavor encapsulate, however, the polarity and dielectric constant of a material is directly related to solubility as evidenced by Gorman and Behera. 
Both Gorman and Behera teach that solubility is a function of dielectric constant of polar and nonpolar materials. Both teach that by changing the dielectric constant the solubility also changes. 
As Zasypkin is directed towards producing a soluble encapsulated flavor product, it would have been obvious to one of ordinary skill in the art to vary the dielectric constant of the flavor encapsulate particle to result in an encapsulated flavor product having a desired solubility. 
The evidentiary references clearly teach that the dielectric constant varies depending on the material (e.g. water, ethanol, flavor, etc.) and therefore one of ordinary skill in the art can easily vary the dielectric constant by varying the flavor 
Regarding claim 4, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the high molecular weight components are present in an amount of up to about 90 percent by weight (the high molecular weight components comprising above 40-100 percent of spices, herbs, fruit, and vegetable powders, and 0-60 percent of selected food polymers based on the weight of the matrix ingredients, therefore the high molecular weight components may be present in an amount of up to about 90 percent by weight; paragraph [0045]; claims 1, 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 6, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the low molecular weight components are present in an amount of up to about 50 percent by weight (the low molecular weight sugars and polyols are present in an amount of 0-50 wt percent based on the weight of the matrix ingredients; paragraph [0081]), thus falling within the claimed range. 
Regarding claim 7, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the low molecular weight components comprise a sugar, a polyol, corn syrup solid, or mixtures thereof (the low molecular weight components are sugars and polyols; paragraph [0045]).
Regarding claim 8, Zasypkin discloses the product of claim 7, and Zasypkin further discloses wherein the low molecular weight components comprise maltose, trehalose, dextrose, lactose, fructose, xylose, sucrose, erythritol, maltitol, mannitol, xylitol, sorbitol, lactitol or mixtures thereof (preferred sugars include trehalose, sucrose, and maltose; paragraph [0081]).
Regarding claim 12, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the flavor encapsulate is a natural flavor encapsulate (the encapsulate is a flavor selected from the group consisting of a natural extract, a natural flavor, an oleoresin, an essential oil, a protein hydrolyzate, a reaction flavor, and a compounded flavor; claims 14, 16).
Regarding claim 13, Zasypkin discloses the product of claim 12, and Zasypkin further discloses wherein the natural flavor is a natural extract, oleoresin, essential oil, protein hydrolyzate, reaction flavor, compounded flavor or mixtures thereof (the encapsulate is a flavor selected from the group consisting of a natural extract, a natural flavor, an oleoresin, an essential oil, a protein hydrolyzate, a reaction flavor, and a compounded flavor; claims 14,16).
Regarding claims 16-18, Zasypkin discloses the product of claim 1, wherein the amount of flavor encapsulate encapsulated in the natural glassy matrix is 6 to 10% by weight ([0086]-[0087]), thus overlapping the claimed range of 5% to 8% by weight in claim 16, 5% to 12% by weight in claim 17, and 5% to 15% by weight in claim 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the polarity as measured by dielectric constant of less than 5 in claim 16, of 5 to 10 in claim 17, or greater than 10 (claim 18), the examiner notes that Zasypkin fails to teach such polarity. 
However, as stated above, the polarity and dielectric constant of a material is directly related to solubility as evidenced by Gorman and Behera. 
Both Gorman and Behera teach that solubility is a function of dielectric constant of polar and nonpolar materials. Both teach that by changing the dielectric constant the solubility also changes. 
As Zasypkin is directed towards producing a soluble encapsulated flavor product, it would have been obvious to one of ordinary skill in the art to vary the dielectric constant of the flavor encapsulate particle to result in an encapsulated flavor product having a desired solubility. 
The evidentiary references clearly teach that the dielectric constant varies depending on the material (e.g. water, ethanol, flavor, etc.) and therefore one of ordinary skill in the art can easily vary the dielectric constant by varying the flavor encapsulate of Zasypkin, especially as Zasypkin discloses that a wide variety of flavor .


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zasypkin et al. (US 2014/0272011 A1; Sep. 18, 2014) as evidenced by Gorman et al. (Dielectric Constant Correlations with Solubility and Solubility Parameters, Journal of Pharmaceutical Sciences, Vol. 53, No. 9, September 1964, pages 1017-1020, Retrieved from Internet URL: https://onlinelibrary.wiley.com/doi/epdf/10.1002/jps.2600530905) and Behera et al. (Enhancement of Solubility: A Pharmaceutical Overview, Scholars Research Library, Der Pharmacia Lettre, 2010, 2(2): 310-318, Retrieved from Internet URL: https://www.scholarsresearchlibrary.com/articles/enhancement-of-solubility-a-pharmaceutical-overview.pdf) as applied to claim 1 above, and further in view of Frick (US 2010/0034926 A1; Feb. 11, 2010).
Regarding claim 9, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the glassy matrix additionally contains at least one insoluble natural fiber (the high molecular weight components comprising herbs, fruit, and vegetable powders, which comprise at least one insoluble natural fiber; paragraph [0045]) and up to about 15 percent by weight of at least one natural gum (the glassy matrix may contain 0-60 percent of selected food polymers, which is preferably hydrolyzed gelatin, gum Arabic, Larch gum (natural gum), based on the weight of the prima facie case of obviousness exists. (MPEP 2144.05 I)
Zasypkin does not disclose wherein the glassy matrix additionally contains up to about 15 percent by weight of at least one insoluble natural fiber. 
Frick discloses a food product for promoting wellness, wherein the product comprises up to about 15 percent by weight of at least one insoluble natural fiber (an extruded food product particle containing flavors and up to 15 wt percent of insoluble fibers, which is oat fiber, oat bran, or psyllium (natural fibers); paragraphs [0010], [0039], [0041]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the product, as previously disclosed by Zasypkin, in order to have provided wherein a glassy matrix may additionally contain up to about 15 percent by weight of at least one insoluble natural fiber, as previously disclosed by Frick, for providing flavoring products containing reduced calories and reduced carbohydrates for improved health.
Regarding claim 10, Zasypkin and Frick, in combination, disclose the product of claim 9, and Zasypkin further discloses wherein the natural gum is at least one of xanthan gum (xanthan gum, from a list; paragraph [0067]), pectin, alginate (alginate, from a list; paragraph [0067]), konjac gum, locust hean gum, guar gum, hydrolyzed gelatin (the glassy matrix may contain selected food polymers, which is preferably hydrolyzed gelatin; paragraphs [0045], [0075]), whey prolein, and carrageenan (carrageenan, from a list; paragraph [0067]).
Regarding claim 11, Zasypkin and Frick, in combination, disclose the product of claim 9, but Zasypkin does not disclose wherein the insoluble natural fiber is apple fiber, blueberry fiber, citrus fiber, sugarcane fiber, oat fiber, wood fiber, cellulose fiber, microcrystalline cellulose fiber, cotton fiber, rice fiber, wheat fiber and/or mixtures thereof. 
Frick discloses wherein an insoluble natural fiber is oat fiber (the insoluble fiber is oat fiber; paragraph [0041]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the product, as previously disclosed by Zasypkin, in order to have provided wherein an insoluble natural fiber is oat fiber, as previously disclosed by Frick, for optimizing the insoluble natural fibers to provide flavoring products containing reduced calories and reduced carbohydrates for improved health.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zasypkin et al. (US 2014/0272011 A1; Sep. 18, 2014) as evidenced by Gorman et al. (Dielectric Constant Correlations with Solubility and Solubility Parameters, Journal of Pharmaceutical Sciences, Vol. 53, No. 9, September 1964, pages 1017-1020, Retrieved from Internet URL: https://onlinelibrary.wiley.com/doi/epdf/10.1002/jps.2600530905) and Behera et al. (Enhancement of Solubility: A Pharmaceutical Overview, Scholars Research Library, Der Pharmacia Lettre, 2010, 2(2): 310-318, Retrieved from Internet URL: https://www.scholarsresearchlibrary.com/articles/enhancement-of-solubility-a-pharmaceutical-overview.pdf) as applied to claim 1 above, and further in view of Subramaniam et al. (US 2007/0128234 A1; June 7, 2007).
Regarding claim 14, Zasypkin discloses the product of claim 1, and Zasypkin further discloses the product additionally containing an emulsifier (an emulsifier added to the product when the encapsulate is a lipophilic flavor; paragraph [0087]). Zasypkin does not disclose the product additionally containing up to about 2 percent by weight of an emulsifier. 
Subramaniam discloses a product comprising the incorporation of a flavor into a matrix, wherein the product additionally contains up to about 2 percent by weight of an emulsifier (an extruded flavor product comprising 0.96 wt percent of lecithin as an emulsifier; paragraphs [0051], [0077]). 
As both Zasypkin and Subramaniam are directed towards flavor incorporated products, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the product, as previously disclosed by Zasypkin, in order to have provided a product additionally containing up to about 2 percent by weight of an emulsifier, as previously disclosed by Subramaniam, for forming a homogeneous dispersion of the components and a uniform melt for extrusion (Subramaniam; paragraphs [0051], [0078]).
Regarding claim 15, Zasypkin and Subramaniam, in combination, disclose the product of claim 14, but Zasypkin does not disclose wherein the emulsifier is a polysorbate or at least one natural emulsifier selected from the group of Quillaja extract, Yucca extract, soy saponins, and a lecithin. 


Response to Arguments
Applicant’s amendments and arguments have overcome the claim objections, 112 rejections, and 102 rejection from the previous Office Action and therefore they have been withdrawn. 
Applicant’s arguments that the product of Zasypkin does not necessarily have the claimed polarity have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as evidenced by Gorman and Behera, which show that dielectric constant is directly related to solubility.
Both Gorman and Behera teach that solubility is a function of dielectric constant of polar and nonpolar materials. Both teach that by changing the dielectric constant the solubility also changes. 
As Zasypkin is directed towards producing a soluble encapsulated flavor product, it would have been obvious to one of ordinary skill in the art to vary the dielectric 
The evidentiary references clearly teach that the dielectric constant varies depending on the material (e.g. water, ethanol, flavor, etc.) and therefore one of ordinary skill in the art can easily vary the dielectric constant by varying the flavor encapsulate of Zasypkin, especially as Zasypkin discloses that a wide variety of flavor encapsulates can be used. This is merely routine experimentation that is well understood, routine and conventional in the art and would yield the predictable result of providing an encapsulated flavor product having a desired solubility.
Therefore, as the claims aren’t specific to the flavor encapsulate and Zasypkin discloses many different flavor encapsulates that can be used, it would have been obvious to vary the specific material and dielectric constant depending on the desired solubility. 
Further, applicant has not demonstrated criticality with respect to the dielectric constant, showing that materials having dielectric constant above and below the claimed ranges result in an undesirable product. 
Therefore, absent a showing otherwise, choosing a flavor encapsulate having a certain dielectric constant is merely routine experimentation depending on desired solubility. 
For the reasons stated above, a 103 rejection is mainlined. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791